Order filed, April 11, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00169-CR
                                 ____________

                       HASSAN S. HOSSEINI, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                 On Appeal from the Co Crim Ct at Law No 10
                            Harris County, Texas
                       Trial Court Cause No. 1814870


                                     ORDER

      The reporter’s record in this case was due April 4, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order David Fortson, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM